Filed Pursuant to Rule 424(b)(7) Registration No. 333- 151811 PROSPECTUS SUPPLEMENT NO. 10 To prospectus dated June 20, 2008 Class A Common Stock This prospectus supplement no. 10, which supplements the prospectus dated and filed on June 20, 2008, prospectus supplement no. 1 dated and filed on July 11, 2008, prospectus supplement no. 2 dated and filed on August 7, 2008, prospectus supplement no. 3 dated and filed on September 5, 2008, prospectus supplement no. 4 dated and filed on October 7, 2008, prospectus supplement no. 5 dated and filed on November 19, 2008, prospectus supplement no. 6 dated and filed on December 18, 2008, prospectus supplement no. 7 dated and filed on January 30, 2009, prospectus supplement no. 8 dated and filed on March 13, 2009 and prospectus supplement no. 9 dated and filed on May 7, 2009, relates to the resale from time to time by selling shareholders of shares of our Class A common stock that we may issue to them upon the conversion of our 3.50% Senior Convertible Notes due 2013, or the “notes”. You should read this prospectus supplement in conjunction with the related prospectus, and related prospectus supplements nos. 1, 2, 3, 4, 5, 6, 7, 8 and 9. This prospectus supplement is not complete without, and may not be delivered or used except in conjunction with, the prospectus, including any amendments or supplements to the prospectus. This prospectus supplement is qualified by reference to the prospectus, and prospectus supplements nos. 1, 2, 3, 4, 5, 6, 7, 8 and 9, except to the extent that the information provided by this prospectus supplement supersedes or supplements information contained in the prospectus or in prospectus supplements nos. 1, 2, 3, 4, 5, 6, 7, 8 or 9. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is December 4, 2009 SELLING SHAREHOLDERS The table of selling shareholders appearing under the caption “Selling Shareholders” beginning on page 5 ofthe prospectus dated June 20, 2008, and the table of selling shareholders appearing under the caption “Selling Shareholders” in prospectus supplements nos. 1, 2, 3, 4, 5, 6, 7, 8 and 9 are hereby supplemented and amended by adding to them the information regarding certain selling shareholders set forth below.Where the name of a selling shareholder identified in the table below also appears in the table in the prospectus, or in the table in prospectus supplements nos. 1, 2, 3, 4, 5, 6, 7, 8 or 9, the information set forth below regarding such selling shareholder supersedes and replaces the information in the prospectus, and in prospectus supplements nos. 1, 2, 3, 4, 5, 6, 7, 8 and 9. The information set forth below is based on information provided by or on behalf of the selling shareholders to us in a selling shareholder questionnaire and is as of the date specified by the selling shareholders in such questionnaires.The selling shareholders identified below, or those listed in the prospectus dated June 20, 2008, or prospectus supplements nos. 1, 2, 3, 4, 5, 6, 7, 8 or 9 may have sold, transferred or otherwise disposed of all or a portion of their notes or the shares of Class A common stock issuable upon conversion of the notes since the date on which they provided the information. Selling Shareholder(1) Number of Shares Beneficially Owned Prior to Offering(2) Number of Shares of Common Stock That May Be Sold Pursuant to this Prospectus(2) Number of SharesBeneficially Owned After Offering Percentage of Outstanding Class A Common Stock Beneficially Owned After Offering(3) Kamunting Street MasterFund, LTD (4) 66,666 66,666 - * * Less than 1%. (1) Information regarding the selling shareholders may change from time to time. Any such changed information will be set forth in supplements to the prospectus if legally required. (2) Assumes for each $1,000 in principal amount of notes a maximum of 9.5238 shares of Class A common stock will be received upon conversion.This conversion rate is subject to adjustment as described in the Indenture among us, Central European Media Enterprises N.V., CME Media Enterprises B.V. and The Bank of New York, dated March 10, 2008, a copy of which is filed as an exhibit to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2008, incorporated herein by reference. As a result, the number of shares of Class A common stock issuable upon conversion of the notes may increase or decrease in the future.We will not issue fractional shares of our Class A common stock upon conversion of the notes.
